Exhibit 10.5

 

WARRANT HOLDER SUPPORT AGREEMENT

 

This WARRANT HOLDER SUPPORT AGREEMENT (this “Agreement”), dated as of September
18, 2020, is made and entered into by and between Lawrence Financial LLC
(together with his successors, the “Holder”), and Legacy Acquisition Corp., a
Delaware corporation (“Legacy”). Holder and Legacy shall be referred to herein
from time to time collectively as the “Parties”. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Business Combination Agreement (as defined below).

 

WHEREAS, Legacy, Onyx Enterprises Int’l Corp., a New Jersey corporation and an
indirect wholly owned Subsidiary of Buyer and directly owned Subsidiary of
Merger Sub 2 (“Merger Sub”), Excel Merger Sub II, LLC, a Delaware limited
liability company and direct wholly owned Subsidiary of Buyer (“Merger Sub 2”),
Onyx Enterprises Int’l, Corp., a New Jersey corporation (the “Company”), and
Shareholder Representative Services LLC, a Colorado limited liability company,
solely in its capacity as the Stockholder Representative, entered into that
certain Business Combination Agreement, dated as of September 18, 2020 (the
“Business Combination Agreement”) and any terms not defined herein shall have
the meanings given to them in the Business Combination Agreement;

 

WHEREAS, as of the date hereof, the Holder is the record and beneficial owner
(such record and beneficial ownership, to “Own”, “Ownership” of, be the “Owner”
of or be “Owned” by) of 486,001 Warrants that were issued to investors in
Buyer’s initial public offering (the “Buyer Public Warrants”);

 

WHEREAS, the Business Combination Agreement provides that Buyer will use its
commercially reasonable best efforts to obtain the vote or consent of the
holders of at least 65% of the outstanding Buyer Public Warrants (the
“Approval”) to amend that certain Warrant Agreement between Buyer and
Continental Stock Transfer & Trust Company, dated as of November 16, 2017 (as
amended from time to time, the “Warrant Agreement”), to provide, among other
things, that each outstanding Buyer Public Warrant and each of the 2,912,230
outstanding Buyer Private Placement Warrants not owned by the Buyer Sponsor
shall no longer be exercisable to purchase one-half of a share of Buyer Common
Stock for $5.75 per half-share (subject to adjustment as provided in the Warrant
Agreement) and instead shall be converted solely into the right to receive (i)
if, at the Closing, the aggregate gross cash in the Trust Account, plus the
aggregate gross proceeds received by Buyer pursuant to a potential private
offering, is at least equal to $60,000,000, $0.35 in cash and 0.065 of a share
of Buyer Common Stock, (ii) if, at the Closing, the aggregate gross cash in the
Trust Account, plus the aggregate gross proceeds received by Buyer pursuant to a
potential private offering, is less than $60,000,000, but at least equal to
$44,000,000, $0.25 in cash and 0.075 of a share of Buyer Common Stock, or (iii)
if, at the Closing, the aggregate gross cash in the Trust Account, plus the
aggregate gross proceeds received by Buyer pursuant to a potential private
offering, is less than $44,000,000, $0.18 in cash and 0.082 of a share of Buyer
Common Stock (the “Public Warrant Amendment” and, together with the Private
Warrant Amendment as defined in the Business Combination Agreement, the “Warrant
Amendments”); and

 

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into the Business
Combination Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. Representations and Warranties. The Holder represents and warrants to Buyer
that the following statements are true and correct:

 

(a) The Holder has the requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Holder. This Agreement has been duly and validly executed and
delivered by the Holder and constitutes a valid, legal and binding agreement of
the Holder, enforceable against the Holder in accordance with its terms.

 

(b) The Holder is the Owner of 486,001 Public Warrants (the “Subject Warrants”)
as of the date hereof, which constitutes all of the warrants in Buyer held by
the Holder and its Affiliates as of the date hereof. The Holder has valid, good
and marketable title to the Subject Warrants, free and clear of all Encumbrances
(other than Encumbrances pursuant to this Agreement or any Ancillary Documents
to which it is subject or bound and transfer restrictions under Applicable Law
or under the certificate of incorporation or bylaws of Buyer). Except for this
Agreement, the Holder is not party to any option, warrant, purchase right, or
other contract or commitment that could require the Holder to sell, transfer, or
otherwise dispose of the Subject Warrants. Except as set forth in this
Agreement, the Holder is not a party to any voting trust, proxy or other
agreement or understanding with respect to the voting of the Subject Warrants
and the Holder has sole voting power and sole dispositive power with respect to
all Subject Warrants, with no restrictions on the Holder’s rights of voting or
disposition pertaining thereto and no Person other than the Holder has any right
to direct or approve the voting or disposition of any of the Subject Warrants.

 

(c) The execution, delivery and performance by the Holder of this Agreement and
the consummation by the Holder of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the governing
documents of the Holder, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Holder is a
party or by which its properties or assets may be bound, (iii) violate any Order
or Applicable Law of any Governmental Authority applicable to the Holder or its
Subsidiaries, or any of their respective properties or assets (including the
Subject Warrants), as applicable, or (iv) result in the creation of any
Encumbrance (other than Encumbrances pursuant to this Agreement or any Ancillary
Documents to which it is subject or bound and transfer restrictions under
Applicable Law or under the certificate of incorporation or bylaws of Buyer)
upon its assets (including the Subject Warrants), except in the case of
clauses (ii), (iii) and (iv) above, for violations which would not reasonably be
expected to materially impact, impair or delay or prevent the ability of the
Holder to consummate the transactions contemplated by this Agreement or have a
material adverse effect on the ability of the Holder to perform its obligations
hereunder.

 



2

 

 

2. Agreements of Holder.

 

(a) Voting. The Holder hereby irrevocably and unconditionally agrees that from
the date hereof, unless and until this Agreement is terminated in accordance
with its terms, the Holder shall affirmatively vote all Subject Warrants (or
cause them to be voted) or, if applicable, execute written consents in respect
thereof, (i) for the adoption of the Warrant Amendments, (ii) against any action
or agreement (including, without limitation, any amendment of any agreement)
that Holder knows would result in a breach of any representation, warranty,
covenant, agreement or other obligation of the Holder contained in this
Agreement, and (iii) against any agreement (including, without limitation, any
amendment of any agreement), amendment or other Buyer action that is intended or
would reasonably be expected to prevent, impede, interfere with or delay
obtaining the Approval or consummating the Warrant Amendments. Any such vote
shall be cast (or such written consent shall be given) by the Holder in
accordance with such procedures relating thereto so as to ensure that such vote
(or written consent) is duly counted, including for purposes of establishing and
determining that a quorum is present and for purposes of duly recording the
results of such vote (or written consent). The Holder shall retain at all times
the right to vote all Subject Warrants in its sole discretion and without any
other limitation on those matters other than those set forth in this Section
2(a) that are at any time, or from time to time, presented for consideration to
and for a vote by the holders of Buyer Public Warrants generally.

 

(b) Exchange. Unless this Agreement shall have been terminated in accordance
with its terms, the Holder shall (i) as promptly as legally permissible and in
any event not later than the second (2nd) Business Day next following the
effectiveness of the Warrant Amendments, validly exchange (or cause to be
exchanged) all of the Subject Warrants in accordance with the terms of the
Warrant Amendments, and (ii) not thereafter withdraw (or cause to be withdrawn)
any Subject Warrants so exchanged; provided, further, to the extent Buyer
determines, in its sole discretion, that it is advisable to conduct a tender
offer for the Buyer Public Warrants for the same consideration contemplated by
the Warrant Amendments (the “Offer”) instead of obtaining the Approval, the
Holder shall (x) as promptly as practicable and in any event not later than the
second (2nd) Business Day following the commencement of such Offer, validly
tender (or cause to be tendered) into the Offer all of the Subject Warrants,
pursuant to and in accordance with the terms of the Offer, and (y) not
thereafter withdraw (or cause to be withdrawn) any Subject Warrants so tendered
pursuant to the Offer.

 

(c) Publication. The Holder hereby consents to Buyer publishing and disclosing
in the Warrant Information Statement and related SEC documents the Holder’s
identity and ownership of Subject Warrants and the nature of the Holder’s
commitments, arrangements and understandings pursuant to this Agreement.

 

(d) After Acquired Securities. Any and all Buyer Public Warrants and Buyer
Private Placement Warrants as to which the Holder acquires Ownership after the
date hereof and prior to termination of this Agreement shall constitute Subject
Warrants, as applicable, for all purposes of this Agreement.

 



3

 

 

3. Covenants.

 

(a) Subject to the terms and conditions of this Agreement, the Holder hereby
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by
Section 2 of this Agreement.

 

(b) From the date hereof until the earlier of the Closing and the termination of
the Business Combination Agreement in accordance with its terms, the Holder
hereby unconditionally and irrevocably agrees that it shall not, without the
prior written consent of Buyer, (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder, with respect to any Subject Warrants Owned by it,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Subject
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Subject Warrants Owned by it, whether any such transaction is to be settled
by delivery of such securities, in cash or otherwise, (iii) except as provided
by this Agreement, deposit any Subject Warrants into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any Subject Warrants, or (iv) publicly announce any intention to
effect any transaction specified in clauses (i), (ii) or (iii).

 

(c) Until any termination of this Agreement in accordance with its terms, the
Holder shall promptly notify Buyer of the number of Buyer Public Warrants and
Buyer Private Placement Warrants, if any, as to which the Holder acquires
Ownership after the date hereof.

 

4. Termination. This Agreement shall terminate, and have no further force and
effect, if the Business Combination Agreement is terminated in accordance with
its terms prior to the Closing.

 

5. Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

6. Successors and Assigns. This Agreement shall be binding upon and inure solely
to the benefit of the Parties hereto and their respective successors and
permitted assigns. This Agreement shall not be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Party hereto. Any attempted assignment of this Agreement not in accordance with
the terms of this Section 6 shall be void.

 

7. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, all of the Parties hereto.

 

8. Governing Law. This Agreement shall be governed by the internal law of the
State of New York, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of New
York.

 



4

 

 

9. Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
Parties intend that there shall be added as a part of this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be
possible that is valid and enforceable.

 

10. Notices. Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given: (a) if by hand or recognized courier
service, by 4:00PM on a Business Day, addressee’s day and time, on the date of
delivery, and otherwise on the first Business Day after such delivery; (b) if by
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested. Notices shall be
addressed to the respective Parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a Party shall
specify to the others in accordance with these notice provisions:

 

If to Buyer:

Address: 1308 Race Street Suite 200 Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: +1 (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper LLP (US)

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: 1 (404) 736-7891

Email: Gerry.Williams@us.dlapiper.com

 

If to the Holder:

c/o Martin Oliner

Address: 105 Central Avenue

Lawrence, New York 11559

Telephone: 1 (516) 984-5888

Email: martinoliner@gmail.com

 

11. Representations and Warranties of Legacy. The execution and delivery of this
Agreement and the consummation of all transactions contemplated hereby have been
duly authorized by all necessary action on the part of Legacy. This Agreement
has been duly and validly executed and delivered by Legacy and constitutes a
valid, legal and binding agreement of Legacy, enforceable against Legacy in
accordance with its terms.

 

12. Recitals. The Recitals to this Agreement are incorporated herein by
reference and made part of this Agreement. For the avoidance of doubt, each
Subject Warrant shall be entitled to be converted into the right to receive the
same amount of cash and a portion of a share of Class A Common Stock (or, if
applicable, the same right of election) as each Public Warrant held by any other
holder that is party to a warrant holder support agreement.

 

13. Entire Agreement. This Agreement and the Business Combination Agreement
constitute the entire agreement among the Parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

  BUYER:       LEGACY ACQUISITION, CORP.         By: /s/ Edwin J. Rigaud   Name:
Edwin J. Rigaud   Title: Chairman and Chief Executive Officer         HOLDER:  
    LAWRENCE FINANCIAL LLC         By:   /s/ Martin Oliner   Name: Martin Oliner
  Title: President

 

 

 



 

 